Re, Chief Judge:
Upon application by the petitioner on June 15, 1981 and upon the representations contained therein, it is hereby
Ordered that said application to proceed informa'pauperis is granted, and pursuant to section 1915(a) of Title 28, United States Code, the petitioner shall be allowed to proceed without the payment of fees, costs or security therefor; and it is further
Ordered that, pursuant to section 1915(d) of Title 28, United States Code, Herbert E. Harris II, Esq. and Brian E. McGill, Esq. of the firm Harris, Berg and Creskoff, are hereby appointed to serve without fee and to appear generally for the petitioner, as his attorney and counsellor at law, through all proceedings in this case, unless sooner relieved by order of Court.